    T~l \-l\\
    Pa   ~Cl{   w
    MEDtlc~\J, e.w VA ;).'-{;2ic,\

1




                                                     C.c:>~rt- d-\eg~
                                                    :J.:)) wd-- ~-\- ~           S-:,. \-   t:o
                                                    Gr~✓;\k T~           377tf-?,
                                                                                            APR   4 2020

                            APR 2 0 ZDZJ

                     Clerk, u s District Court
                    Eastern District of Tennessee




                 Case 2:19-cr-00096-JRG-CRW Document 289-9 Filed 04/21/20 Page 1 of 1 PageID #: 508
